Case 1:18-cv-02412-RBJ-NRN Document 59 Filed 10/30/19 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:18-cv-02412-RBJ

  RUTH MARK, and those similarly situated,

           Plaintiffs,

  v.

  O.P.E.N. AMERICA, INC. d/b/a OPENWORKS

           Defendant.


  NOTICE AND STIPULATION OF CONSENT TO AMEND COMPLAINT TO DISMISS
     NAMED PLAINTIFF RUTH MARK PURSUANT TO RULES 15(a)(2) AND 21

           The parties, by undersigned counsel, hereby stipulate consent of the following:

           (1)       Plaintiff Ruth Mark has resolved all of her claims with Defendant and the parties

  stipulate consent of the dismissal of Ms. Mark’s claims with prejudice.

           (2)       On stipulation of the parties to the agreement, that resolution was reviewed and

  approved by an arbitrator on September 9, 2019. The Parties agree to be bound by the terms of

  the related fully executed agreement.

           (3)       Pursuant to Federal Rules of Civil Procedure 15(a)(2) and 21, Defendant consents

  to Plaintiffs amending their Complaint to reflect that all of Ms. Mark’s claims have been

  dismissed with prejudice and that Ms. Mark is no longer a party to this action as she has no other

  claims against Defendant. Plaintiffs agree to confer with Defendant about the contents of any

  amendment before any such amendment is filed with this Court. This consent does not serve as a

  waiver of any rights or remedies related to the contents of the Amended Pleading, any opt-ins or

  named plaintiffs, and/or Defendant’s claims related to arbitration.




  4825-2786-7049.5
Case 1:18-cv-02412-RBJ-NRN Document 59 Filed 10/30/19 USDC Colorado Page 2 of 3




           (4)       The agreement releases the claims of Ruth Mark. The party plaintiff status of the

  FLSA opt-ins is not affected. See Ruiz v. Act Fast Delivery of Colo., Inc., No. 14-cv-00870-

  MSK-NYW, ECF No. 132, 2017 U.S. Dist. LEXIS 4821, at *15 (D. Colo. Jan. 9, 2017) (“every

  individual opting in to a collective action ‘has party status the same status in relation to the

  lawsuit as the named plaintiffs.’” (quoting Halle v. West Penn Allegheny Health Sys., Inc., 842

  F.3d 215, 225 (3d Cir. 2016)).

           (5)       Each party will bear their own costs and fees.

  Dated this 30th day of October, 2019.

                                           Respectfully submitted,


                                    By:    TOWARDS JUSTICE

                                           /s/ David Seligman
                                           David Seligman
                                           Alexander Hood
                                           TOWARDS JUSTICE
                                           1410 High Street, Suite 300
                                           Denver, CO 80218
                                           Email: david@towardsjustice.org
                                           alex@towardsjustic.org
                                           Attorneys for Plaintiffs

                                    By:    LEWIS BRISBOIS BISGAARD & SMITH LLP

                                           /s/ Shawna Ruetz
                                           Jon J. Olafson, Atty. Reg. No.: 43504
                                           Shawna Ruetz, Atty, Reg. No.: 44909
                                           1700 Lincoln Street, Suite 4000
                                           Denver, Colorado 80203
                                           303.861.7760
                                           Email: Jon.Olafson@lewisbrisbois.com
                                           Shawna.Ruetz@lewisbrisbois.com
                                           Attorneys for Defendant




  4825-2786-7049.5
Case 1:18-cv-02412-RBJ-NRN Document 59 Filed 10/30/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of October, 2019, a true and correct copy of the
  foregoing was electronically filed and served via CM/ECF on all counsel of record in this matter.




                                              /s/ Shawna Ruetz
                                              Lewis Brisbois Bisgaard & Smith LLP




  4825-2786-7049.5
